DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 10-12 and 14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A).
Regarding claim 1 Nourbakhsh et al. teaches, an air conditioning device comprising:
an air purifier (air purifier, [0035]);
a sensor configured to measure an air pollution level (air quality sensors, [0026]);
a communicator comprising circuitry and configured to communicate with a server (control system 201 implemented with server communicates with air quality sensors, [0025]); and
a processor (processors 222, [0025]) configured to:
in response to receiving a first signal requesting an air pollution level state information from the server based on a location of a mobile terminal (the control system 201 detects the person B is near room Z based on person B’s mobile device connecting to room Z’s network, control system 201 monitor room Z air pollution using the air quality sensors in [0026], [0035]),
and drive the air purifier in response to a driving instruction received from the server (based on person’s B identity and monitored air pollution level, control system 201 instruct the air purifier to operate at desired levels enabling identity-based air cleaning, [0035]).
Nourbakhsh et al. does not explicitly teach to first activate the sensor requesting an air pollution level where air purifier is not driven. 
CN65 explicitly teaches, activate the sensor in a state where the air purifier is not driven (“when it is detected that the person entering and enters working state, cloud management platform 40 starts the analysis service of the air quality. cloud management platform 40..... when air temperature index reaches or exceeds the set indoor pollutant threshold, cloud management platform 40 sends a starting instruction to control the air purifier to work...”, page 3, 9th and 10th paragraph),
transmit a second signal indicating that the air conditioning device needs to be driven to the server based on the air pollution level measured by the sensor (“.... when air temperature index reaches or exceeds the set indoor pollutant threshold, cloud management platform 40 sends a starting instruction to control the air purifier to work...”, page 3, 9th and 10th paragraph).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of driving an air purifier along with sensing air quality based on server instruction when server detects a location of a mobile terminal as taught by Nourbakhsh et al. wherein the server first senses the air quality of the room when detecting person entering working state then turn on the air purifier if air pollution exceeds a user set parameter value as taught by CN65 to perform intelligent air purification based on location detection of the user/person. 
	Nourbakhsh et al. teach:
[0026] In one embodiment, the local air quality sensors 202 provide timestamped, direct air quality readings indicative of PM.sub.2.5 particulate load values to the control system 201. Moreover, the control system 201 may further comprise an online repository or database for storing the time stamped air quality sensor readings. The timestamped readings may comprise a variety of measurements, including: size-bucketed particulate concentrations, mass concentrations, volatile organic compound(VOC) readings, CO and CO2 readings, temperature and humidity readings, and other measures of air quality with high relevance to human health and comfort. From the sensed air quality measurements, as well as data from the other devices 209, the control system 201 can control the other air quality management subsystems in the building (e.g., HVAC systems, windows, vents, fans) to implement the selected control policy. For example, communication with the HVAC controllers 203 can enable the control system 201 to directly control device settings. For example, the control system 201 can set whether a HVAC system 211 is on or off, whether it is heating or cooling (if on), its power level (e.g.,high or low power level), and whether its fan is on/off and the fan's power level, and/or an appropriate combination or subcombination of the above. Additionally, the fan power level and other operational parameters besides on/off could be controlled by the control system 201 based on spatial, temporal, and other air quality-relevant information. The HVAC controllers 203 could also communicate cooling and heating states relative to A/C cooling and heating usage to the control system 201.

[0035] The control system 201 can also be programmed to track real-time human occupancy of the building and/or the rooms/locations thereof. Real-time human occupancy can be tracked with sensors210, such as motion sensors, door sensors, and/or cameras. For example, the net number of people in a building or on a floor can be tracked by tracking ingress and egress through doors. Human occupancy can also be tracked for particular humans by tracking the location of mobile devices associated with the particular humans, such as their smartphones, smart watches, tablets, mobile devices, etc. For example, if person A's mobile device connects to a WiFi router in room Y, the spatial model 207 can determine that person A is near room Y. Similarly, if person B's mobile device connects via BLE to a BLE device in room Z, the spatial model 207 can determine that person B is near room Z. Also, other presence sensors/systems, such as contactless smart cards, light switches, or appliance usage, could be used to estimate general locations of individuals in the building. For example, if a sensor 210 senses water running in a shower, the spatial model 207 can estimate that a person is in a bathroom; if a person swipes their smart card to enter a location in a building, the spatial model 207can estimate that the person is in the corresponding location of the building; or if kitchen appliances are being used, the spatial model 207 can assume that the kitchen is occupied. The spatial model 207could also use geofencing to estimate the number and identity people in the building or locations thereof. To that end, the identity of specific people can influence the applied control policy. If a person known to frequent the building is known to suffer from chronic obstructive pulmonary disease, the control policy engine 220 of the control system 201 can cause an air purifier device in the person's room to operate at desired power levels when the spatial model 207 detects that the person is in or near their room. Therefore, using geofencing or other location/presence technology, the control system201 may be aware of building occupancy, enabling identity-based air cleaning.

CN65 teach:

(page 3, 9th paragraph)  Referring to FIG. 1 to FIG. 3, indoor air quality intelligent adjusting system, comprising access number information collecting module 10, control module 20, cloud management platform 40 and the terminal device 30; the access number information collecting module 10 is set at the out room channel, terminal device 30 is set in the chamber, the access number information collecting module 10, a control module 20, cloud management platform 40 and the terminal device 30 through the network communication connection, the access number information collection module 10 for collecting inlet and a retentate outlet in the room number of staffs, the cloud management platform 40 for analyzing the quality of indoor air according to the access number information collecting module 10 collects data, determining the control policy, and sending the corresponding control command to the terminal device 30, the terminal device 30 according to the received control instruction in the corresponding operating mode.

(page 3, 10th paragraph)  system standby state, through the access number information collecting module detects the human activity situation room, when it is detected that the person entering and enters working state, cloud management platform 40 starts the analysis service of the air quality. cloud management platform 40. The user preset ideal parameter range for evaluation to the received air index parameter, when detecting the air index parameter reaches or exceeds a user set parameter value, cloud management platform 40 sends a starting instruction to control the terminal device 30. namely, when air temperature index reaches or exceeds the set temperature threshold, cloud management platform 40 sends a starting instruction to control the air conditioner refrigeration, when air temperature index reaches or exceeds the CO2 concentration threshold setting, cloud management platform 40 sends the starting instruction to control the fresh air device, when air temperature index reaches or exceeds the set indoor pollutant threshold, cloud management platform 40 sends a starting instruction to control the air purifier to work. and cloud management platform 40 also The indoor real-time detained people concentration, intelligent matching with corresponding index parameters (starting time and range of the air conditioner, a fresh, air cleaner) corresponding control strategy; the indoor people leave a predetermined time after closing the device only keeps the access number information collecting module in the 10 sensor unit (sensor unit can adopt the movable detector) continues to run the system in to standby state.

	Regarding claim 2 combination of Nourbakhsh et al. and CN65 teach the air condition conditioning device according to claim 1. In addition Nourbakhsh et al. teaches, the first signal is received from the server, based on the mobile terminal entering a predetermined region with respect to the air conditioning device (as person B’s mobile device connects to BLE device in room Z, control system 201 detects person B is near room Z, based on this information control system 201 monitors air quality in room Z and starts operating the air purifier at desired levels, [0035]).

Regarding claim 4 combination of Nourbakhsh et al. and CN65 teach the air condition conditioning device according to claim 1. In addition, Nourbakhsh et al. teaches, the sensor comprises a plurality of sensors configured to measure different types of pollution levels (plurality of air quality sensors measuring different types of particles affecting air quality such as particulate concentration, VOC, CO and CO2 readings and etc, [0026]), and the processor is configured to:
based on threshold values differently set for the plurality of sensors respectively, determine whether a plurality of pollution levels measured by the plurality of sensors are equal to or higher than the threshold values (“...the control system 201 to expose the user to control strategy, including scheduled air quality control parameters.....These notifications can be triggered when the efficiency values or other tracked parameters1 exceeds a  corresponding control limit or threshold....”, [0042]). In addition, CN65 teaches, based on at least one of the plurality of pollution levels measured by the plurality of sensors being determined to be equal to or higher than the threshold value, transmit the second signal to the server (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier,  page 3, 9th and 10th paragraph).

Regarding claim 9 combination of Nourbakhsh et al. and CN65 teach the air conditioning device. In addition, Nourbakhsh et al. teaches, wherein transmitting the second signal comprises transmitting at least one of: entry information indicating that the mobile terminal entered a predetermined region (when person B’s mobile device connects to a BLE device, control system determines person B is near room B, control system instructs air purification accordingly, [0035]),
information regarding the air pollution level measured by the sensor (localized air quality sensors 202 for determining air quality conditions in the building, [0024]), and
a menu for controlling the air purifier to the server (based on person B’s location and air quality sensor readings as taught in [0024], control system can operate the air purifier at desired power levels based on required air quality and user’s preference, [0035]).
Regarding claim 10 combination of Nourbakhsh et al. and CN65 teach the air conditioning device according to claim 1. In addition, CN65 teaches, wherein the processor is configured to activate the sensor based on the mobile terminal entering a geofence (cloud management starting to perform air quality analysis as the when human entering working state, page 3, 10th paragraph).
In addition, Nourbakhsh et al. teaches, a geofence of a predetermined shape (geofencing in defined locations (predetermined shape) used to identify people, [0035]). 

Regarding claim 11, combination of Nourbakhsh et al. and CN65 teach the air conditioning device. Therefore, together they teach the method implementing the functional steps of the air conditioning device as discussed in claim 1. 

Similarly, regarding claims 12,14,19 and 20 combination of Nourbakhsh et al. and CN65 teach the air conditioning device. Therefore, together they teach the method implementing the functional steps of the air conditioning device as discussed in claims 2,4,9 and 10. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Pham et al. (US 20210236979 A1). 
Regarding claim 3 combination of Nourbakhsh et al. and CN65 teach the air conditioning device of claim 1. In addition, CN65 teaches, based on at least one of the plurality of pollution levels measured by the plurality of sensors being determined to be equal to or higher than the threshold value, transmit the second signal to the server (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier, page 3, 9th and 10th paragraph).
Neither in combination nor individually Nourbakhsh et al. and CN65 teach plurality of sensors measuring same type of pollution level based on different criteria and based on threshold values differently set for plurality of sensors. However, Nourbakhsh et al. explicitly teaches different types of air quality sensors and the control system controls the air quality based on readings monitored in relation to corresponding thresholds as discussed in [0026] and [0042].
Pham et al. teaches, the sensor comprises a plurality of sensors configured to measure same type of pollution level based on different criteria (“At 624, control measures the level of particulate matter smaller than 10μm (PM10), the level of particulate matter smaller than 2.5μm (PM2.5), and the level of particulate matter smaller than 1μm(PM1)...2.”, [0177]), and
the processor is configured to:
based on threshold values differently set for the plurality of sensors respectively, determine whether a plurality of pollution levels measured by the plurality of sensors are equal to or higher than the threshold values (control for blower activation3 is determined  based on sensors PM1, PM2.5 and PM10 readings exceeding corresponding thresholds,  [0179]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teachings of air conditioning device having plurality of air quality sensors as taught by combination of Nourbakhsh et al. and CN65 wherein plurality of air quality sensors include sensors measuring same type of pollution level based on different criteria based on plurality of threshold values set differently for the plurality of the sensors as taught by Pham et al. to measure same types of pollution level at different levels in addition to other different types of pollution levels for efficient air purification.  
Pham et al. teach:
[0177] At 624, control measures the level of particulate matter smaller than 10 μm (PM10), the level of particulate matter smaller than 2.5 μm (PM2.5), and the level of particulate matter smaller than 1 μm(PM1). At 628, control determines the current state of the circulator blower. For example, if a call for heat, call for cool, or call for fan is currently asserted by the thermostat, the circulator blower would be expected to be on. At 632, if the circulator blower is already on, control transfers to 636; if the circulator blower is not already on, control transfers to 640.

[0179] Returning to 640, control determines whether PM10 is greater than a first predetermined threshold. If so, control transfers to 636; otherwise, control transfers to 652. At 652, control determines whether PM2.5 is greater than a second predetermined threshold. If so, control transfers to 636;otherwise, control transfers to 656. At 656, control determines whether PM1 is more than a predetermined percentage (such as 90%) of PM2.5. If so, control transfers to 636; otherwise, control transfers to 660. In other words, any of the conditions 640, 652, and 656 will lead to assertion of the circulator blower activation signal at 636.

Regarding claim 13 combination of Nourbakhsh et al. and CN65 teach the method according to claim 11. In addition, CN65 teaches, based on at least one of the plurality of pollution levels measured by the plurality of sensors being determined to be equal to or higher than the threshold value, transmitting the second signal to the server. (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier, page 3, 9th and 10th paragraph).
Neither in combination nor individually Nourbakhsh et al. and CN65 teach plurality of sensors measuring same type of pollution level based on different criteria and based on threshold values differently set for plurality of sensors. However, Nourbakhsh et al. explicitly teaches different types of air quality sensors and the control system controls the air quality based on readings monitored in relation to corresponding thresholds as discussed in [0026] and [0042].
Pham et al. teaches, the sensor comprises a plurality of sensors configured to measure same type of pollution level based on different criteria (“At 624, control measures the level of particulate matter smaller than 10μm (PM10), the level of particulate matter smaller than 2.5μm (PM2.5), and the level of particulate matter smaller than 1μm(PM1)...4.”, [0177]), and
transmitting the second signal comprises:
based on threshold values differently set for the plurality of sensors respectively, determining whether a plurality of pollution levels measured by the plurality of sensors are equal to or higher than the threshold values, (control for blower activation5 is determined  based on sensors PM1, PM2.5 and PM10 readings exceeding corresponding thresholds,  [0179]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teachings of air conditioning method having plurality of air quality sensors as taught by combination of Nourbakhsh et al. and CN65 wherein plurality of air quality sensors include sensors measuring same type of pollution level based on different criteria based on plurality of threshold values set differently for the plurality of the sensors as taught by Pham et al. to measure same types of pollution level at different levels in addition to other different types of pollution levels for efficient air purification.  
Claims 5 and 15 and are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Zhang et al. (US 20160146769 A1). 
Regarding claim 5 combination Nourbakhsh et al. and CN65 teach the air conditioning device.  
Neither in combination nor individually Nourbakhsh et al. and CN65 teach air pollution level being equal to or higher than a threshold while air conditioning device in a first mode, transmit the second signal to the server, and based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a second mode, automatically drive the air purifier without the transmission.
Zhang et al. teaches, based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a first mode, transmit the second signal to the server (when the user starts air purification based on alert sent by the air purifier indicating bas air quality, a trigger signal is also sent to the server, [0062] and [0073]), and
based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a second mode, automatically drive the air purifier without the transmission (based on air quality readings, the air purifier automatically start to purify air without any transmission, [0073]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the air conditioning device as taught by combination of Nourbakhsh et al. and CN65 to drive the air conditioning device in first mode that is when user operated air purification, sent a signal to the server and when air purification in automatically operated based on threshold- second mode, no transmission is needed as taught by Zhang et al. to ensure the server is always aware of air purification condition whether air purifier is user operated or automatically operated for ease of operation. 

Regarding claim 15 combination Nourbakhsh et al. and CN65 teach the method according to claim 11.  
Neither in combination nor individually Nourbakhsh et al. and CN65 teach air pollution level being equal to or higher than a threshold while air conditioning device in a first mode, transmit the second signal to the server, and based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a second mode, automatically drive the air purifier without the transmission.
Zhang et al. teaches, determining a mode of the air conditioning device (the air purifier may be user operated or automatically operated as detected by the server, [0073] and [0063]), 
based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a first mode, transmit the second signal to the server (when the user starts air purification based on alert sent by the air purifier indicating bas air quality, a trigger signal is also sent to the server, [0062] and [0073]), and
based on the measured air pollution level being determined to be equal to or higher than a threshold value while the air conditioning device is driven in a second mode, automatically drive the air purifier without the transmission (based on air quality readings, the air purifier automatically start to purify air without any transmission, [0073]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Nourbakhsh et al. and CN65 to drive the air conditioning device in first mode that is when user operated air purification, sent a signal to the server and when air purification in automatically operated based on threshold- second mode, no transmission is needed as taught by Zhang et al. to ensure the server is always aware of air purification condition whether air purifier is user operated or automatically operated for ease of operation. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Edwards et al. (US 20200142470 A1). 
Regarding claim 6 combination of Nourbakhsh et al. and CN65 teach the air conditioning device of claim 1. 
Neither in combination nor individually Nourbakhsh et al. and CN65 teach based on deviation information indicating that the mobile terminal deviated from a predetermined region with respect to the air conditioning device being received from the server, transmit a notification related to the deviation information to the mobile terminal, and based on a signal for stopping driving of the air purifier being received, stop the
driving of the air purifier.
	Edwards et al. teaches, based on deviation information indicating that the mobile terminal deviated from a predetermined region with respect to the air conditioning device being received from the server (the server determining whether the user is home or not based on geocheck rule determining personal computing device is not within home environment (geofence) to control the smart devices6 accordingly,  [0056] and [0058]), transmit a notification related to the deviation information to the mobile terminal (when it is determined the user is not home, the server sends notification to the user about operating the smart devices in away mode, [0058]),
and based on a signal for stopping driving of the air purifier being received, stop the driving of the air purifier (“After receiving the response, or if notification is not required, at 414, server device 102 may generate one or more commands that may be configured to cause smart device(s) 112 to enter a low power away mode.... commands for smart device(s) 112 that may be configured to place the smart device(s) 112 in away modes. For example, commands may cause appliances, lights, or other power-using devices to turn off7 ...”, [0061] and [0058]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the air conditioning device as taught by combination of Nourbakhsh et al. and CN65 to transmit a notification to the mobile terminal (user) when the server detects deviation of the mobile terminal from a predetermined region with respect to air conditioning device and stopping the ai purification device based on receiving stop signal as taught by Edwards et al. to reduce power waste by operating smart devices including air purifier efficiently when user is away from the predetermined region such as home. 
Edwards, et al. teach:
[0056] A geo check rule may stipulate that in-person transactions only indicate a smart device 112 is not in use when a personal computing device (e.g., smart device 112A) is not within home environment 100. For example, home environment 100 may have a defined geofence and/or coordinates stored in rules database 106. Locator service 104 may communicate with smart device112A through network 110 to determine whether smart device 112A is within the geofence or at the coordinates. For example, locator service 104 may request a geolocation from smart device 112A,smart device 112A may determine its geolocation (e.g., using GPS or the like), and reply to locator service 104 with the geolocation. If smart device 112A is within the geofence or at the coordinates,
locator service 104 may determine that the account holder is home. For example, a different accountholder may have used the card (e.g., a husband may be at home while a wife uses the card at a store). Because at least one account holder has been determined to be home, the geo check rule may prevent triggering of away mode in a smart device 112.

[0058] At 408, server device 102 may determine whether user notification is required in order to enter away mode for one or more smart devices 112 for which rules have indicated that away mode should be triggered. For example, locator service 104 may check rules database 106 for any conditions indicating the account holder is to be notified. In some cases, an account holder may have configured locator service 104 to always notify before entering away mode. In some cases, an account holder may have configured locator service 104 to notify for certain types of transactions, certain times of day, and/or certain smart devices 112. Configuration is described in greater detail with respect to FIG. 5and process 500 below.

Regarding claim 16 combination of Nourbakhsh et al. and CN65 teach the method according to claim 11. 
Neither in combination nor individually Nourbakhsh et al. and CN65 teach based on deviation information indicating that the mobile terminal deviated from a predetermined region with respect to the air conditioning device being received from the server, transmit a notification related to the deviation information to the mobile terminal, and based on a signal for stopping driving of the air purifier being received, stop the
driving of the air purifier.
	Edwards et al. teaches, based on deviation information indicating that the mobile terminal deviated from a predetermined region with respect to the air conditioning device being received from the server (the server determining whether the user is home or not based on geocheck rule determining personal computing device is not within home environment (geofence) to control the smart devices8 accordingly,  [0056] and [0058]), transmitting a notification related to the deviation information to the mobile terminal (when it is determined the user is not home, the server sends notification to the user about operating the smart devices in away mode, [0058]),
and based on a signal for stopping driving of the air purifier being received, stopping the driving of the air purifier (“After receiving the response, or if notification is not required, at 414, server device 102 may generate one or more commands that may be configured to cause smart device(s) 112 to enter a low power away mode.... commands for smart device(s) 112 that may be configured to place the smart device(s) 112 in away modes. For example, commands may cause appliances, lights, or other power-using devices to turn off9 ...”, [0061] and [0058]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the air conditioning method as taught by combination of Nourbakhsh et al. and CN65 to transmit a notification to the mobile terminal (user) when the server detects deviation of the mobile terminal from a predetermined region with respect to air conditioning device and stopping the ai purification device based on receiving stop signal as taught by Edwards et al. to reduce power waste by operating smart devices including air purifier efficiently when user is away from the predetermined region such as home. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Edwards et al. (US 20200142470 A1) and JP62 (JP 2007096462 A).
Regarding claim 7 combination of Nourbakhsh et al., CN65 and Edwards et al. teach the air conditioning device according to claim 6. In addition, Edwards et al. teaches, wherein the processor is configured to: based on the deviation information being received from the server (the server detecting whether the personal computing device is within home or not based on the geocheck rule, [0056]), 
determine an operation mode of the air conditioning device, based on the air conditioning device being operated in a normal mode, drive the air purifier according to the normal mode without transmission of the notification (“After receiving the response, or if notification is not required, at 414, server device 102 may generate one or more commands that may be configured to cause smart device(s) 11210 to enter a low power away mode..... In some embodiments, a command may place a smart device 112 in an away mode that is not necessarily power-saving, but is a useful mode for a user being away....”, [0061]),
transmit the notification related to the deviation information to the mobile terminal (“If notification is required, at 410, server device 102 may notify the user. Locator service 104 may cause a personal computing device (e.g., smart device 112A) to display a notification which may allow a user to accept or reject away mode....”, [0059]).
Neither in combination nor individually Nourbakhsh et al., CN65 and Edwards et al. teach to stop the air purifier when notified that the air purifier is operated in a power saving mode.
JP62 teaches, based on the air conditioning device being operated in a power saving mode in which the air conditioning device is operated with lower power than in the normal mode (when user is away, set power saving mode for the device for an arbitrary period of time, [0016]), and
based on a signal for stopping driving of the air purifier (device) being received, stop the driving of the air purifier (after arbitrary period of time has elapsed, turn off the power of the device (which was previously operating on power saving mode), [0016]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the operation of the air conditioning device as taught by combination of Nourbakhsh et al., CN65 and Edwards et. to stop the air purifier (device) when receiving stop signal based on notification stating that air purifier is operating in power saving mode as taught by JP62, to efficiently manage power usage of smart devices. 

Regarding claim 17 combination of Nourbakhsh et al., CN65 and Edwards et al. teach the method according to claim 16. In addition, Edwards et al. teaches, based on the deviation information being received from the server, determine an operation mode of the air conditioning device (the server detecting whether the personal computing device is within home or not based on the geocheck rule, [0056]); 
based on the air conditioning device being operated in a normal mode, drive the air purifier according to the normal mode without transmission of the notification (“After receiving the response, or if notification is not required, at 414, server device 102 may generate one or more commands that may be configured to cause smart device(s) 11211 to enter a low power away mode..... In some embodiments, a command may place a smart device 112 in an away mode that is not necessarily power-saving, but is a useful mode for a user being away....”, [0061]),
transmitting the notification related to the deviation information to the mobile terminal (“If notification is required, at 410, server device 102 may notify the user. Locator service 104 may cause a personal computing device (e.g., smart device 112A) to display a notification which may allow a user to accept or reject away mode....”, [0059]).
Neither in combination nor individually Nourbakhsh et al., CN65 and Edwards et al. teach to stop the air purifier when notified that the air purifier is operated in a power saving mode.
JP62 teaches, based on the air conditioning device being operated in a power saving mode in which the air conditioning device is operated with lower power than in the normal mode (when user is away, set power saving mode for the device for an arbitrary period of time, [0016]), and
based on a signal for stopping driving of the air purifier (device) being received, stop the driving of the air purifier (after arbitrary period of time has elapsed, turn off the power of the device (which was previously operating on power saving mode), [0016]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the operation of the air conditioning device as taught by combination of Nourbakhsh et al., CN65 and Edwards et. to stop the air purifier (device) when receiving stop signal based on notification stating that air purifier is operating in power saving mode as taught by JP62, to efficiently manage power usage of smart devices. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Ye et al. (US 20190220273 A1). 
Regarding claim 8 combination of Nourbakhsh et al. and CN65 teach the air conditioning device according to claim 1.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach to drive the air purifier to different strengths depending on first and second threshold values.
Ye et al. teaches, based on the measured air pollution level being determined to be equal to or higher than a first threshold value, drive the air purifier with first strength in response to the driving instruction (when the air quality index is above first threshold, turn on the air purifier and operate it on first mode- first strength, [0117]), and
based on the measured air pollution level being determined to be lower than the first threshold value and equal to or higher than a second threshold value, drive the air purifier with second strength lower than the first strength in response to the driving instruction (when the air quality index is below second threshold which is lower than first threshold, turn off the air purifier – second strength, [0117]).
Therefore, it would have been obvious before effective filing date of the claimed invention to a person of ordinary skill in the art to modify the operation of air conditioning device as taught by combination of Nourbakhsh et al. and CN65 to operate the air purifier in first strength and second strength based on air quality index compared to fist and second threshold as taught by Ye et al. to effectively perform air purification based on collected data.
Ye et al. teach:
[0117] In a first example, the IoT device is an air purifier. When the measured current air quality index (the collected target data) exceeds the first threshold, the air purifier is caused to be turned on and the running mode is changed to the first mode. Also, when the measured current air quality index is not above the second threshold, the air purifier is caused to be turned off, where the first threshold is greater than the second threshold.

Regarding claim 18 combination of Nourbakhsh et al. and CN65 teach the method according to claim 11.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach to drive the air purifier to different strengths depending on first and second threshold values.
Ye et al. teaches, based on the measured air pollution level being determined to be equal to or higher than a first threshold value, driving the air purifier with first strength in response to the driving instruction (when the air quality index is above first threshold, turn on the air purifier and operate it on first mode- first strength, [0117]), and
based on the measured air pollution level being determined to be lower than the first threshold value and equal to or higher than a second threshold value, driving the air purifier with second strength lower than the first strength in response to the driving instruction (when the air quality index is below second threshold which is lower than first threshold, turn off the air purifier – second strength, [0117]).
Therefore, it would have been obvious before effective filing date of the claimed invention to a person of ordinary skill in the art to modify the operation of air conditioning device as taught by combination of Nourbakhsh et al. and CN65 to operate the air purifier in first strength and second strength based on air quality index compared to first and second threshold as taught by Ye et al. to effectively perform air purification based on collected data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reeder (US 20190234632 A1) teaches a monitoring system for controlling a smart vent for conditioning air based on sensed information.
Tripathii (US 10,808,955 B2) teaches an air quality network system for controlling quality inside homes based on sensed information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am - 12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tracked parameters include particulate size, VOC, CO and CO2 sensed readings sensed by plurality of air quality sensors as taught in [0026]. 
        2 Sensors as taught in [0035] are used to measure same type of particles of different sizes PM1, PM2.5 and PM10.
        3 Air purifier in view of Nourbakhsh et al. 
        4 Sensors as taught in [0035] are used to measure same type of particles of different sizes PM1, PM2.5 and PM10.
        5 Air purifier in view of Nourbakhsh et al. 
        6 Air purifier in view of Nourbakhsh et al. 
        7 Air purifier in view of Nourbakhsh et al.
        8 Air purifier in view of Nourbakhsh et al. 
        9 Air purifier in view of Nourbakhsh et al.
        10 Smart device interpreted as air purifier in view of Nourbakhsh
        11 Smart device interpreted as air purifier in view of Nourbakhsh